Citation Nr: 1404342	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disability.

2.  Entitlement to a compensable disability rating for residuals of a gunshot wound and fracture to the left fifth toe with asymptomatic scar, also claimed as a leg condition.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1970 to January 1973, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The issue of entitlement to an increased disability rating for service-connected gunshot wound to the left foot was previously before the Board in June 2010 at which time it was remanded for further development.  Thereafter, that issue, along with that of service connection for a sleep disability, were before the Board in November 2012, wherein they were, again, remanded for additional development.  They are now returned to the Board.

In the November 2012 remand, the Board indicated that the issue of service connection for tinnitus had been reasonably raised by the record, and had referred it to the agency of original jurisdiction for initial consideration.  It does not appear that the issue has been adjudicated.  As such, the issue is, once again, referred to the agency of original jurisdiction for appropriate action. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Initially, in correspondence dated in July 2013, the Veteran's representative conveyed that the Veteran had reported that he was being treated at the podiatry clinic in Jacksonville, Florida, for his foot disability.  It was also indicated that the he was scheduled for a return appointment to a have his foot reassessed in four months (presumably November 2013).  A review of the Veteran's claims file, to include the Virtual VA paperless claims file, reveals that VA outpatient treatment records have only been obtained through July 2013.  As such, as the Veteran has identified potentially relevant VA treatment records, all additional treatment records for his asserted disabilities must be obtained.  See 38 U.S.C.A. § 5103 (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Additionally, with regard to the issue of service connection for a sleep disability, in its November 2012 remand, the Board directed that the Veteran be afforded a VA examination for the purpose of determining the nature and etiology of the alleged sleep disability.  Following a review of the relevant medical evidence and clinical evaluation, the examiner was requested to opine as to the likelihood that any sleep disability was caused or aggravated by service, or by a service connected disability , to specifically include PTSD or GERD. In October 2013, the Veteran was afforded a VA PTSD examination wherein the examiner opined that difficulty falling or staying asleep was part of the criteria for a PTSD diagnosis.  It was also indicated that the Veteran did not exhibit distress or signs of sleep deprivation.  It was noted, however, that the Veteran was a respiratory therapist.  Following review of this VA medical opinion, the Board finds that additional development is required, as the VA examiner did not specifically rule out any sleep disability, other than the difficulty falling asleep that was attributed to the PTSD.  A sleep disorders examination was not conducted, and no opinion was provided as to whether any such disorder was secondary to a service-connected disability.  Moreover, it the VA examiner did not appear to consider the opinion of the Veteran in this determination, which has some probative value given that he is a respiratory therapist.  As such, the Board finds that the Veteran should be afforded a specific sleep disorders examination.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain copies of all additional records pertaining to any relevant VA treatment the Veteran has received for his asserted disabilities.  The evidence obtained, if any, must be associated with the claims file.  The records sought must include all relevant records of VA treatment from July 2013 forward, to include any November 2013 treatment for his left foot disability at the Jacksonville Podiatry Clinic. 

2.  The RO shall then schedule the Veteran for an appropriate VA medical examination by a specialist in sleep disorders in order to determine the nature and etiology of his claimed sleep disorder.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies must be performed, and all findings must be reported in detail. 

Based on examination findings, as well as a review of the record showing treatment for the asserted disorder, the examiner is requested to render an opinion as to whether the Veteran has a sleep disorder other than that encompassed by the criteria for a diagnosis of PTSD, and whether such is etiologically related to his period of active service, or to a service-connected disability.  The examiner is specifically requested to address the following:

(a)  Is it at least as likely as not the Veteran has a sleep disorder other than that encompassed by the criteria for a diagnosis of PTSD?

If so, (b) is it at least as likely as not that the Veteran's sleep disorder is related to the Veteran's period of active service?

(c)  Is it at least as likely as not that the Veteran's current sleep disorder was caused (in whole or in part) by a service-connected disability, to specifically include PTSD and GERD?

(d)  Is it at least as likely as not that the Veteran's current sleep disorder is aggravated (permanently worsened) by a service-connected disability, to specifically include PTSD and GERD?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In this regard, the examiner must consider the level of expertise of the Veteran attributable to the fact that he is a respiratory therapist.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Medical reasons for rejecting any part of the Veteran's history should be set forth in detail.

The absence of evidence of treatment for a sleep disorder  in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication. 

4.  The RO will then readjudicate the Veteran's claims.  If a benefit sought remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


